Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Antrim on 7/8/2022.

The application has been amended as follows: 

16. (currently amended)  The electrical apparatus as claimed in claim 15 wherein the additional functional module comprises at least a fourth connection terminal electrically connected to the fourth connection pole and a fifth connection terminal electrically connected to the fifth connection pole and in that the fourth connection terminal and the fifth connection terminal form a second outlet and wherein the second outlet of the additional functional module projects from the second housing of the additional functional module.

18. (currently amended) An additional functional module for an electrical apparatus as claimed in apparatus and comprises at least a fourth connection pole and a fifth connection pole able to be electrically connected respectively to the first connection pole and to the second connection pole of the primary functional module of the electrical apparatus, in order to supply power to the additional functional module and comprises means for performing at least one function requiring an electric power supply, said at least one function of the additional functional module is a function requiring an electric power supply, excluding an indicator light lighting function linked to the open position and/or the closed position of the control member of the primary functional module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
7/16/2022

/THO D TA/Primary Examiner, Art Unit 2831